


110 HRES 1040 : Raising a question of the privileges of the

U.S. House of Representatives
2008-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1040
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2008
			Mr. Boehner submitted
			 the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas on June 13, 2007, the publication The Politico
			 reported, Democratic leaders gave in to Republican demands that
			 lawmakers be allowed to challenge individual member-requested projects from the
			 final version of each appropriations bill.;
		Whereas on November 15, 2007, Representatives Jack
			 Kingston and Frank Wolf introduced H. Con. Res. 263, to establish a Joint
			 Select Committee on Earmark Reform, and for other purposes;
		Whereas on March 6, 2008, The Hill reports in Obey
			 Criticizes Kingston on earmarks that Kingston said Obey has been
			 very irritated with his push for reform.;
		Whereas on March 5, 2008, House Appropriations Chairman
			 David Obey sent a Dear Colleague to Republican Members stating In light
			 of the continuing discussion on earmarks in the Republican Conference, the
			 Appropriations Committee needs to determine how it would
			 proceed.;
		Whereas on March 6, 2008, The Hill reports in Task
			 Force Looking Beyond Earmarks that Obey issued a memo to
			 Republicans in multiple-choice format asking them to check one of two boxes,
			 stating whether they believed in a one-year moratorium and therefore would not
			 be submitting earmark requests, or did not believe in a moratorium and would be
			 submitting requests. Obey spokeswoman Kristin Brost said Obey called the memo
			 his anti-hypocrisy memo, aimed at House Minority Leader John Boehner’s
			 (R–Ohio) repeated calls for a moratorium.;
		Whereas the Chairman of the Appropriations Committee Dave
			 Obey stated in said letter: Because it is important for the Committee to
			 move ahead with bills in a timely fashion, I will assume that any Member not
			 returning this form by March 19, 2008 wishes to see Congressional earmarks
			 discontinued and will therefore be submitting no request for fiscal year
			 2009.;
		Whereas House Rule XXIII Clause 16, states that a Member
			 may not condition the inclusion of language to provide funding for a
			 congressional earmark on any vote cast by another Member; and
		Whereas the Chairman of the Appropriations Committee, Dave
			 Obey, has conditioned the receipt of an earmark from the Committee on
			 Appropriations on a Member’s opposition to a moratorium on earmarks: Now,
			 therefore, be it
		
	
		That the Committee on Standards of Official
			 Conduct is directed to investigate without further delay violations of House
			 rules by Representative Dave Obey and report its findings and recommendations
			 to the House, including a recommendation regarding the appropriate action for
			 Representative Obey’s violations.
		
